                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   T: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7                                  UNITED STATES DISTRICT COURT

                                                                              8                                         DISTRICT OF NEVADA

                                                                              9   MIGUEL A. DIAZ an individual;                             Case No.: 2:19-cv-00074-JAD-CWH
                                                                             10                                        Plaintiff,
                                                                             11         v.                                                    STIPULATION AND ORDER FOR
Law Office of Kevin L. Hernandez




                                                                                                                                                DISMISSAL OF DEFENDANT
                                                                             12                                                             TRANS UNION LLC WITH PREJUDICE
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  EQUIFAX INFORMATION SERVICES LLC; a
                                                                             13   foreign limited-liability company; EXPERIAN
                                       8872 S. Eastern Avenue, Suite 270




                                                                                  INFORMATION SOLUTIONS, INC., a foreign
                                           Las Vegas, Nevada 89123




                                                                             14   corporation; TRANS UNION LLC, a foreign
                                                                                  limited-liability company,
                                                                             15
                                                                                                                       Defendants.
                                                                             16

                                                                             17              Plaintiff, Miguel A. Diaz (“Plaintiff”), and Defendant, Trans Union LLC (“Trans Union”)
                                                                             18   (the “Parties”) have resolved all claims, disputes, and differences between the Parties.
                                                                             19              Therefore, Plaintiff and Trans Union, by and through their respective attorneys of record,
                                                                             20   and subject to the court’s approval, respectfully request dismissal of the above-captioned matter
                                                                             21   with prejudice under FRCP 41(a) as to Trans Union, with Plaintiff and Trans Union bearing their
                                                                             22   ///
                                                                             23   ///
                                                                             24   ///
                                                                             25   ///
                                                                             26   ///
                                                                             27   ///
                                                                             28   ///

                                                                                                                                    Page 1 of 2
                                                                              1   own attorneys’ fees and costs incurred in this action.

                                                                              2   Respectfully Submitted.

                                                                              3
                                                                                   Dated: April 16, 2019                              Dated: April 16, 2019
                                                                              4
                                                                                   LAW OFFICE OF                                      ALVERSON TAYLOR & SANDERS
                                                                              5    KEVIN L. HERNANDEZ
                                                                              6    /s/ Kevin L. Hernandez                              /s/ Trevor Waite____
                                                                                   Kevin L. Hernandez, Esq.                           Kurt Bonds, Esq.
                                                                              7    Nevada Bar No. 12594                               Nevada Bar No. 6228
                                                                                   8872 S. Eastern Avenue, Suite 270                  Trevor Waite, Esq
                                                                              8    Las Vegas, Nevada 89123                            Nevada Bar No. 13779
                                                                                   kevin@kevinhernandezlaw.com                        6605 Grand Montecito Parkway, Suite 200
                                                                              9    Attorney for Plaintiff                             Las Vegas, NV 89149
                                                                                                                                      kbonds@alversontaylor.com
                                                                             10                                                       twaite@alversontaylor.com
                                                                                                                                      Attorney for TransUnion LLC
                                                                             11    Dated: April 16, 2019
Law Office of Kevin L. Hernandez




                                                                             12    NAYLOR & BRASTER
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             13
                                       8872 S. Eastern Avenue, Suite 270




                                                                                   /s/ Jennifer L. Braster
                                           Las Vegas, Nevada 89123




                                                                                   Jennifer L. Braster
                                                                             14
                                                                                   Nevada Bar No. 9982
                                                                                   Andrew J. Sharples
                                                                             15
                                                                                   Nevada Bar No. 12866
                                                                                   1050 Indigo Drive, Suite 200
                                                                             16
                                                                                   Las Vegas, NV 89145
                                                                                   jbraster@nblawnv.com
                                                                             17
                                                                                   asharples@nblawnv.com
                                                                                   Attorneys for Experian Information
                                                                             18
                                                                                   Solutions, Inc.
                                                                             19

                                                                             20
                                                                                                                                           IT IS SO ORDERED:
                                                                             21
                                                                                                                                      ____________________________________
                                                                             22      Based on the parties' stipulation [ECF No. 15], which I construe
                                                                                                                                      UNITED    STATES as aDISTRICT
                                                                                                                                                            joint motion  under
                                                                                                                                                                        JUDGE
                                                                                  Local Rule 7-1(c) because it was signed by fewer than all the parties or their attorneys, and
                                                                             23   with good cause appearing, IT IS HEREBY ORDERED         that ALL
                                                                                                                                      DATED:         CLAIMS AGAINST
                                                                                                                                                ____________________________
                                                                                  defendant Trans Union LLC are DISMISSED with prejudice, each side to bear its own fees
                                                                             24
                                                                                  and costs.
                                                                             25                                                      _________________________________
                                                                                                                                     U.S. District Judge Jennifer A. Dorsey
                                                                             26                                                      Dated: April 16, 2019
                                                                             27

                                                                             28

                                                                                                                              Page 2 of 2
